959 A.2d 1006 (2008)
289 Conn. 942
Stephen CLINCH
v.
GENERALI-U.S. BRANCH.
No. 18256.
Supreme Court of Connecticut.
Decided October 20, 2008.
John T. Scully, Hartford, in support of the petition.
Michael J. Smith and Michael D. Chefitz, pro hac vice, in opposition.
The plaintiffs petition for certification for appeal from the Appellate Court, 110 Conn.App. 29, 954 A.2d 223 (2008), is granted, limited to the following issue:
"Did the Appellate Court correctly decide that the defendant insurer had no duty to defend any of the plaintiffs allegations of negligence?"
The Supreme Court docket number is SC 18256.